Filed 10/30/20 P. v. Carel CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                   C090077

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62153291)

         v.

BRANDI ANN CAREL,

                   Defendant and Appellant.




         Appointed counsel for defendant Brandi Ann Carel filed an opening brief setting
forth the facts of the case and asking this court to review the record to determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436.) After
reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                    BACKGROUND
       On June 27, 2017, Police Officer Kera Collins stopped a vehicle in which
defendant was the front-seat passenger. The driver and back-seat passenger admitted to
being on searchable probation; defendant was not, though there was a warrant out for her
arrest. After a second officer arrived, Officer Kyle Gruchow, Collins asked defendant
and the other two people to step out of the car. Collins and Gruchow then conducted a
probation search of the vehicle.
       On the front-seat passenger floorboard, Gruchow found a black, oversized purse.
Looking at the purse, Gruchow saw syringes inside in “plain view.” Gruchow did not
know for sure if the bag belonged to defendant or the female passenger sitting in the back
seat, though defendant later identified it as hers. Gruchow searched the purse. Inside the
purse, Gruchow found a loaded black semiautomatic handgun and two pipes commonly
used to smoke methamphetamine.
       The People subsequently charged defendant with possession of a firearm by a
felon (Pen. Code, § 29800, subd. (a)(1)), possession of a controlled substance with a
firearm (Health & Saf. Code, § 11370.1, subd. (a)), and carrying a loaded, unregistered
firearm (Pen. Code., § 25850, subd. (a)). Defendant moved the trial court to suppress the
evidence found during the June 27, 2017 search. The People opposed the motion.
Following a hearing, the trial court denied defendant’s motion.
       Following the denial of her motion to suppress, defendant pleaded no contest to
possession of a controlled substance and being a felon in possession of a firearm. The
remaining charge was dismissed along with unrelated pending misdemeanor charges.
The trial court suspended imposition of sentence and placed defendant on five years
formal probation. The court ordered defendant to serve 180 days in county jail and to
pay various fines and fees.
       Defendant appeals from the trial court’s order denying her motion to suppress.



                                            2
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of her right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.

                                       DISPOSITION
       The judgment is affirmed.




                                                   HULL, Acting P. J.



We concur:




MURRAY, J.




HOCH, J.




                                              3